Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 12, the limitation molecular weight renders the claim indefinite because it is unclear if the molecular weight relates to the number-average, weight-average, volume-average, etc. molecular weight of the monohydroxy functional compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,437,077 to Danner (Cited on IDS).
As to claims 1 and 4-6, Danner discloses an aqueous dispersion comprising 5 to 70% by weight of a blocked polyisocyanate composition and from 5 to 80% by weight of a solubilizing agents such as ethylene carbonate or propylene carbonate (6:1-17), wherein the blocked isocyanate comprises the reaction product of 237 parts of hexamethylene diisocyanate, 42 parts by weight of polyethylene glycol monoethyl ether (hydroxy number of 75), and 103 parts of 3,5-dimethylpyrazole (Example 3).  Danner teaches an equivalent ratio of the monofunctional polyethylene glycol to oligomeric isocyanate ranges from 1/30 to 1/10, which overlaps the claimed range (3:10-15).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to increase the amount of monofunctional polyethylene glycol in order to provide Hughes teaches a blocked polyisocyanate composition comprising the reaction product of oligomeric polyisocyanates to increase the dispersibility in water in the aqueous dispersion provided by the ether groups in the monofunctional polyethylene glycol.
As to claim 2, Danner discloses suitable polyfunctional isocyanates such as diphenylmethane diisocyanate (2:33).
As to claim 3, Danner discloses monofunctional polyethylene glycol monomethyl ether having a hydroxy number of 75 = 748 molecular weight (56,100 / OH#).



	As to claim 8, Danner discloses a catalyst that is contained in the blocked composition (5:33).
As to claims 9 and 13-15, Danner discloses an aqueous dispersion comprising 5 to 70% by weight of a blocked polyisocyanate composition and from 5 to 80% by weight of a solubilizing agents such as ethylene carbonate or propylene carbonate (6:1-17), wherein the blocked isocyanate comprises a first reaction product of 237 parts of hexamethylene diisocyanate and 42 parts by weight of polyethylene glycol monoethyl ether (“U1”, 5:27-28) followed by a blocking reaction with 103 parts of 3,5-dimethylpyrazole (Example 3).  Danner teaches an equivalent ratio of the monofunctional polyethylene glycol to oligomeric isocyanate ranges from 1/30 to 1/10, which overlaps the claimed range (3:10-15).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to increase the amount of monofunctional polyethylene glycol in order to provide Hughes teaches a blocked polyisocyanate composition comprising the reaction product of oligomeric polyisocyanates to increase the dispersibility in water in the aqueous dispersion provided by the ether groups in the monofunctional polyethylene glycol.

As to claim 12, Danner discloses monofunctional polyethylene glycol monomethyl ether having a hydroxy number of 75 = 748 molecular weight (56,100 / OH#).
	As to claim 16, Danner teaches pyrazole blocking agents used are taught in EP-500495 (US-5,210,169 is the English equivalent) wherein the molar ratio of amine to polyisocyanate is 0.5 fold to twice the amount of isocyanate groups (5:40-45).  The position is taken that it would have been obvious to a person of ordinary skill in the art to use the pyrazole blocking agents in an stoichiometric excess of the polyisocyanates present in the reaction product to completely block the free isocyanate groups to allow for polyisocyanates that retain their application and physical properties even after prolonged storage (6:29-32).
As to claim 17, Danner discloses a catalyst that is contained in the blocked composition (5:33).

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0200858 to Fukuda et al. in view of U.S. Patent Pub. No. 2015/0322292 to Pierce et al.
As to claims 1-7 and 9-16, Fukuda discloses blocked polyisocyanates and polyurethane compositions comprising the blocked polyisocyanates useful in lacquers, paints, adhesives, elastomers (0248-0254) comprising a first reaction product of polyisocyanates and 3 to 80 parts by weight of methoxyPEG (MW. 580) followed by the reaction with two blocking agents that include diisopropylamine or 3,5-dimethylpyrazole (0260, Example 37, Examples 39-41, Table 5).  
Fukuda does not teach the addition of alkylene carbonate.
Pierce discloses water-based coating compositions comprising a hydrophilized polyisocyanate and from 2 to 15% by weight of propylene carbonate (Abstract, 0057). 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the propylene carbonate component taught in Pierce to the blocked polyisocyanate composition used in coating compositions of Fukuda to provide coating compositions free of pin-holes and have a high distinctness of image, i.e. lower haze (0005).
As to claims 8 and 17, Fukuda teaches coating compositions comprising blocked polyisocyanates and it is well known in the art to add catalysts to one-component coating compositions (0033).  This is supported by Pierce (0056).

Relevant Cited Art
***The prior art cited o PTO-892 is considered relevant to the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763